UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 01-4491
ANDRE V. FRAZIER,
              Defendant-Appellant.
                                       
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
             Solomon Blatt, Jr., Senior District Judge.
                            (CR-00-846)

                      Submitted: January 23, 2002

                      Decided: February 8, 2002

   Before WILKINS, LUTTIG, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

J. Robert Haley, Assistant Federal Public Defender, Charleston, South
Carolina, for Appellant. Lee Ellis Berlinsky, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, South Carolina, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. FRAZIER
                               OPINION

PER CURIAM:

   Andre Frazier was convicted by a jury of possession of a firearm
by a convicted felon in violation of 18 U.S.C.A. §§ 922(g)(1) (West
2000) and sentenced to thirty-three months’ imprisonment. Frazier’s
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967). Counsel states that there are no meritorious grounds
for appeal but asserting the trial court erred in denying his Fed. R.
Crim. P. 29 motion for acquittal. Frazier was notified of his right to
file a pro se supplemental brief but has not done so. We affirm.

    In reviewing a sufficiency of the evidence claim on appeal, we
must sustain the jury’s verdict if the record contains "substantial evi-
dence, taking the view most favorable to the Government, to support
it." Glasser v. United States, 315 U.S. 60, 80 (1942). Applying this
standard, we give due regard to the jury’s prerogative to resolve ques-
tions of credibility. United States v. Burgos, 94 F.3d 849, 862-63 (4th
Cir. 1996). We conclude the Government presented sufficient evi-
dence to sustain Frazier’s jury conviction of possession of a firearm
by a felon. Thus the district court did not err in denying Frazier’s
motion for acquittal under Fed. R. Crim. P. 29.

   Accordingly, we affirm Frazier’s conviction and sentence. We have
examined the entire record in this case in accordance with the require-
ments of Anders and find no meritorious issues for appeal. This court
requires that counsel inform his client, in writing, of his right to peti-
tion the Supreme Court of the United States for further review. If the
client requests that a petition be filed, but counsel believes that such
a petition would be frivolous, then counsel may move in this court for
leave to withdraw from representation. Counsel’s motion must state
that a copy thereof was served on the client. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                             AFFIRMED